Judge JOSÉ A. CABRANES dissents in a separate opinion.
CARDAMONE, Circuit Judge:
Defendants Marcelino Saavedra and Luis Rodriguez appeal from judgments of conviction entered on March 18 and March 24, 1999, respectively, in the United States District Court for the Southern District of New York after a jury trial before Judge Shira A. Scheindlin. Defendants were found guilty of conspiring to commit and attempting to commit an assault in aid of racketeering, both in violation of 18 U.S.C. § 1959(a)(6).
The question before us is where venue should lie for this criminal prosecution. Venue ordinarily lies only in the state and district where the offense was committed. That rule, derived from two constitutional guarantees, is intended to afford an accused the protection of being tried in the place where he was physically present when the crime was committed. Under it, venue appears to be well and wisely fixed. But, in today’s wired world of telecommunication and technology, it is often difficult to determine exactly where a crime was committed, since different elements may be widely scattered in both time and space, and those elements may not coincide with the accused’s actual presence. Such is the circumstance in the present case where venue was laid for the prosecution of the instant case in a district where defendant was not physically present at the time of the charged offense.
BACKGROUND
A. Facts
On October 23, 1997 Nephtali DeJesus, a member of the Latin Kings, a violent Hispanic gang headquartered in Manhattan, learned that his common-law wife, Carmen Salgado, pregnant with their child at the time, had been severely beaten by her brother, Jose Sierra. That same day, Sierra went to DeJesus’ home at 315 Park-ville Avenue in Brooklyn. There, pounding on the door and demanding to be let in, he threatened to kill DeJesus. When De-Jesus did not admit him, Sierra left. In response to Sierra’s threatening conduct, DeJesus paged Victor Colon, his assistant within the Latin Kings, to ask for help. *87Colon, then a government informant, answered DeJesus’ page. In a telephone conversation that Colon recorded, DeJesus recounted Sierra’s violent conduct and asked Colon to summon a group of Latin King members to DeJesus’ Brooklyn home.
Following DeJesus’ request, Colon gathered several gang members and accompanied them to DeJesus’ home, after first donning a transmitting device. Defendant Marcelino Saavedra was among those who went to DeJesus’ apartment with Colon. When they arrived, several other Latin Kings were already waiting. DeJesus described for the group how Sierra had beaten Salgado and threatened him earlier in the day. He made it clear that he expected his fellow Latin Kings to help him resolve his “beef’ with Sierra by intercepting Sierra at a nearby Brooklyn intersection and assaulting him there. DeJesus arranged for one member, Nestor Guzman, to bring a gun, while other gang members armed themselves with implements such as a knife and a metal chain. Sometime later, three other Latin King members — defendants Luis Rodriguez, Henry Arias, and Richard Marquez — came to DeJesus’ home, and were also briefed on the dispute with Sierra.
At trial Colon explained that before the Latin Kings engaged in any violent conflict, its rules required DeJesus to secure the approval of the senior-most officer present, in this case, Marquez. Hence, it was only after Rodriguez and Marquez arrived that the group could hold an official meeting. This they did by forming a circle, kneeling, and reciting opening prayers, and then intoning a special prayer known as the “Mortal Warrior Prayer,” which is used only on those occasions when the Latin Kings’ plans are likely to lead to violence. At the meeting a minor dispute arose over Henry Arias’ unwillingness to join in the planned assault on Sierra. This refusal violated the rule that a Latin King never fights alone. Instead, the rules require all members, when asked, to participate in gang-sanctioned conflict. Jorge Pacheco, a cooperating witness, testified that he had never seen anyone refuse to participate, and speculated that the consequences for such a refusal would be severe.
At the end of the meeting, those present divided into smaller groups, removed their black and gold Latin King beads to avoid calling attention to themselves, and headed toward the intersection where Sierra was to be confronted. Alerted by Colon’s transmitting device, the police moved in and made arrests shortly after everyone left DeJesus’ apartment and before any of them had reached the place where the assault was to occur.
B. Prior Proceedings
Prior to trial defendants moved to dismiss the charges against them because of improper venue, arguing that because the activities charged in the indictment occurred in Brooklyn, wholly within the Eastern District of New York, there was no nexus with the Southern District creating jurisdiction to try them there. In a September 29, 1998 order the trial court denied defendants’ motion, but stated that after the government’s case in chief had been presented, defendants could move once again to dismiss for improper venue. Accordingly, defense counsel moved to dismiss at the close of the government’s case, at the close of summations, and following the announcement of the guilty verdicts.
Reserving decision each time, the district court later received written submissions from the parties and issued a written order on December 18, 1998 again denying defendants’ motion and ruling that venue was proper in the Southern District of New York. Reasoning that the 18 U.S.C. § 1959 violations with which defendants were charged were “continuing offenses” that could be prosecuted in any district in which the related racketeering enterprise operated, it found sufficient evidence in the record that the Latin Kings operated in *88the Southern District during the time set out in the indictment.
DISCUSSION
Saavedra and Rodriguez raise several issues on appeal. Only one warrants discussion: whether venue in the Southern District of New York was proper under the circumstances of this case. The remaining points raised are resolved by a summary order filed herewith.
I Forum for Venue
A. Constitutional Guarantees
The constitutional limits on where a criminal defendant can be brought to trial derive from two separate provisions of the Constitution and also from the Federal Rules of Criminal Procedure. Article III requires that “[t]he trial of all Crimes ... shall be held in the State where the said Crimes shall have been committed.” U.S. Const, art. Ill, § 2, cl. 3. The Bill of Rights in the Sixth Amendment further clarifies the appropriate forum for venue, specifying that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed.” Rule 18 of the Federal Rules of Criminal Procedure codifies the constitutional command, stating that “prosecution shall be had in a district in which the offense was committed.”
It is worth a few words of historical background to describe how the constitutional provisions had their genesis. Among the most prominent reasons for the provisions were action taken by England that led up to the Revolution. By Royal Edict, American Colonists accused of treason against the Crown in Massachusetts Bay Colony were to be tried for that crime in England. Such royal order aroused passionate objection in the Colonies on behalf of those who were to be conveyed to a distant land to be tried before strangers without having witnesses available to testify to their innocence. See William Wirt Blume, The Place of Trial of Criminal Cases: Constitutional Vicinage and Venue, 43 Mich. L.Rev. 59, 64 (1944). The feeling of outrage was so strong that “[transporting us beyond Seas to be tried for pretended offenses” is listed as one of the causes of the Revolution and is set forth in the Declaration of Independence.
Further, in early common law, actions were thought of as local or transitory. Local when the cause of action could not have occurred in any other place; transitory when it could have arisen in one or more places. The rule permitting plaintiff in the case of a transitory action to lay venue wherever he wanted to caused such hardship to defendants that it was decreed by statute in England that venue should be laid where the cause of action arose. See Roscoe Pound & Theodore F.T. Plucknett, History & System of the Common Law, 427-28 (3d ed.1927). Our constitutional rule — based on its history — requires that venue be linked to the nature of the crime charged and where the acts constituting it took place, and that the accused not be subject to the hardship of being tried in a district remote from where the crime was committed. Hardship on a defendant has been somewhat mitigated by Federal Rule of Criminal Procedure 21(b) which provides a defendant with an opportunity to have the venue fixed by the prosecution transferred to another one for the convenience of parties and witnesses and in the “interest of justice.”
B. Venue for Transitory Actions
The Supreme Court, continuing the common law teaching, has ruled that where a cause of action arose — the “locus delicti” of a charged offense — is “determined from the nature of the crime alleged and the location of the act or acts constituting it.” United States v. Cabrales, 524 U.S. 1, 6-7, 118 S.Ct. 1772, 141 L.Ed.2d 1 (1998) (quoting United States v. Anderson, 328 U.S. 699, 703, 66 S.Ct. 1213, 90 L.Ed. 1529 (1946)). For some criminal violations, the *89unitary character of the acts constituting the crime renders its locus delicti obvious. For example, a trial for armed robbery would be properly venued only in the district where the robbery was committed. Because establishing the locus for the trial of a crime under the constitution is often quite complex, Congress usually inserts a venue provision in a criminal statute to provide a method for determining venue. See United States v. Reed, 773 F.2d 477, 480 (2d Cir.1985).
Beyond that, in some cases the acts constituting a crime extend over a period of time, and occur in widely different localities. In United States v. Johnson, 323 U.S. 273, 65 S.Ct. 249, 89 L.Ed. 236 (1944), the Supreme Court recognized Congress’ authority to label certain offenses as continuing ones (those called transitory at common law), essentially by defining “the locality of a crime [to] extend over the whole area through which force propelled by an offender operates.” At the same time the Court emphasized how Congressional labeling “opens the door to needless hardship to an accused by prosecution remote from home and from appropriate facilities for defense ... [and] also leads to the appearance of abuses, if not to abuses, in the selection of what may be deemed a tribunal favorable to the prosecution.” Id. at 275, 65 S.Ct. 249. Such results, were they to eventuate would undermine the constitutional safeguards respecting venue that are primarily a protection for defendant. Hence, to preserve those safeguards, the Johnson Court adopted a restrictive construction of venue provisions. See id. at 278, 65 S.Ct. 249. Congress, however, did not agree. In response to Johnson, it passed 18 U.S.C. § 3237(a^, reaffirming its power to define “continuing offenses” where venue could properly be laid. See United States v. Brennan, 183 F.3d 139, 147 (2d Cir.1999). Section 3237(a) states: “Except as otherwise expressly provided by enactment of Congress, any offense against the United States begun in one district and completed in another or committed in more than one district, may be inquired of and prosecuted in any district in which such offense was begun, continued, or completed.”
Where, as in the case at hand, a defendant is charged, with conspiracy as well as substantive offenses, venue must be laid in a district where all the counts may be tried. Thus, the venue potential in a conspiracy case for the prosecutor to choose from is narrowed by the substantive counts the government wishes to prosecute. See Norman Abrams, Conspiracy and Multi-Venue in Federal Criminal Prosecutions: The Crime Committed Formula, 9 UCLA L.Rev. 751, 774 (1962).
Accordingly, to decide whether venue in the instant case was properly laid in the Southern District of New York, we must undertake two related inquiries. First, since the government concedes that all “acts” or “acts in furtherance of the conspiracy” occurred in the Eastern District of New York, we must determine whether Saavedra and Rodriguez were convicted of “continuing offenses” that would trigger the application of § 3237(a), and bring the operations of the racketeering enterprise within the scope of criminal conduct proscribed by § 1959. Second, we must ask whether the criminal activities in question bear “substantial contacts” to the Southern District of New York, in order to ensure that the policies and considerations underlying the Constitution’s commands respecting venue have been preserved.
II Continuing Offenses
We turn to the first inquiry. Section 1959 provides in relevant part
Whoever, ... for the purpose of ... maintaining or increasing position in an enterprise engaged in racketeering activity, ... assaults with a dangerous weapon, ... or attempts or conspires so to do [commits an offense].
18 U.S.C. § 1959. Whether § 1959 describes a continuing offense turns on whether the existence of the racketeering *90enterprise constitutes an essential or only a circumstantial element of the crime. Two recent Supreme Court decisions elucidate the distinction between an offense involving discrete elements that make the crime “continue” from one district to another so that the existence of the racketeering enterprise is an essential element of the crime, on the one hand; and on the other hand an offense that simply occurs “after the fact” of another offense, begun and completed by others, so that the racketeering enterprise may be said to be extraneous to a crime committed in a given district.
In Cabrales the Court determined that a defendant charged with money-laundering offenses under 18 U.S.C. § 1956(a)(l)(B)(ii) and § 1957, which took place wholly within Florida, could not be tried in Missouri, the site of the drug trafficking where the laundered money was traced. Cabrales reached this conclusion because the statutory proscriptions described by § 1956(a)(1)(B)(ii) and § 1957 interdicted only the financial transactions, all of which occurred in Florida, not the anterior criminal conduct that yielded the funds for those illegal transactions. The High Court recognized that the first crime might be considered an element of the second crime, because “the money launderer must know she is dealing with funds derived from ‘specific unlawful activity,’ ” yet, it reasoned that the Missouri venue of the drug trafficking crime was “ ‘of no moment’ ” since “it is immaterial whether that actor knew where the first crime was committed.” 524 U.S. at 8, 118 S.Ct. 1772.
Unlike the defendants in Hyde v. United States, 225 U.S. 347, 356-57, 32 S.Ct. 793, 56 L.Ed. 1114 (1912), who never set foot in the district where they were properly tried on conspiracy charges, Cabrales acted “alone, untied to others,” not as part of a conspiracy. Cabrales, 524 U.S. at 8, 118 S.Ct. 1772. In Hyde the question was whether venue in a conspiracy prosecution is laid where the conspiracy was entered into or where the overt act is performed. Rationalizing that a conspiracy may be a continuing offense, and relying upon Armour Packing Co. v. United States, 209 U.S. 56, 28 S.Ct. 428, 52 L.Ed. 681 (1908), Hyde ruled it could be laid in either district.
The year following Cabrales, and in contrast to it, the Supreme Court decided United States v. Rodriguez-Moreno, 526 U.S. 275, 119 S.Ct. 1239, 143 L.Ed.2d 388 (1999). In that case a defendant charged under 18 U.S.C. § 924(c)(1), which prohibits using or carrying a firearm “during and in relation to any crime of violence” could be tried in a district where the underlying crime of violence (in that case, kidnaping) took place, even if he did not use or carry the firearm in that district. In reaching this result, the Court rejected a rigid “verb test” that “unduly limits the inquiry into the nature of the offense and thereby creates a danger that certain conduct prohibited by statute will be missed.” Rodriguez-Moreno at 280, 119 S.Ct. 1239. It distinguished the underlying crime of violence, an “essential conduct element” proscribed by § 924(c)(1), from the “existence of criminally generated proceeds” in Cab-rales, that operated only as a “circumstance element of ... proscribed conduct [that] occurred ‘after the fact’ of an offense begun and completed by others.” Id. at 280 n. 4, 119 S.Ct. 1239.
Thus, as its rationale, the Supreme Court stated that “ § 924(c)(1) does not define a ‘point-in-time’ offense when a firearm is used during and in relation to a continuing crime of violence.” Id. at 281, 119 S.Ct. 1239. Rather, the continuing crime of violence is a “critical conduct element” of § 924(c)(1) that creates an additional site where venue is proper. Id. at 281-82, 119 S.Ct. 1239; see United States v. Lombardo, 241 U.S. 73, 77, 36 S.Ct. 508, 60 L.Ed. 897 (1916) (“[W]here a crime consists of distinct parts which have different localities the whole may be tried where any part can be proved to have been done.”); United States v. Smith, 198 F.3d 377, 385 (2d Cir.1999) (finding venue in Southern District of New York proper *91where extortionate activity charged described a “continuing offense,” triggering the application of § 3237(a), which permits “prosecution in any district in which the offense was begun, continued, and completed”).
The foregoing analysis suggests that § 1959 defines a continuing offense, that is to say, that a defendant who acts “for the purpose of ... maintaining or increasing position in an enterprise engaged in racketeering activity” — is a critical conduct element of the offense. Unlike the “after the fact” nature of the criminal conduct in Cabrales, the furtherance of one’s position in a racketeering enterprise is precisely what brings otherwise unrelated acts within the purview of a § 1959 prosecution. In United States v. McCall, 915 F.2d 811, 816 (2d Cir.1990), we held that four separate assaults charged under § 1959(a)(6) were part of a “continuing offense,” authorizing the application of the Sentencing Guidelines to all the assaults, even though three of the four assaults predated the enactment of the Sentencing Guidelines. The retroactive application of the Guidelines in McCall did not violate the constitutional prohibition against ex post facto laws because the enterprise element of § 1959 transformed what would otherwise have been unrelated assaults into a continuing offense for which one Guidelines punishment could properly be imposed.
Unlike criminal laws that proscribe isolated acts of violence (local actions in the common law), § 1959 is aimed at those kinds of violent crimes committed as part and parcel of membership in a RICO enterprise. See United States v. Concepcion, 983 F.2d 369, 381 (2d Cir.1992). For that reason a challenge to venue failed in United States v. Perez, 940 F.Supp. 540 (S.D.N.Y.1996), aff'd, No. 98-1298, 1999 WL 461740 (2d Cir. June 17, 1999) (summary order), because the trial court found the complementary relationship between § 1959 and RICO statutes made § 1959’s racketeering element central to the conduct that Congress sought to criminalize under the statute. The district court applied 18 U.S.C. § 3237(a) — governing venue for continuing offenses, rather than § 3236, establishing venue in murder prosecutions — because murders contemplated by § 1959 are not single acts, but those that occur as part of the activities of the criminal enterprise. See 940 F.Supp. at 547; see also United States v. Yu, No. 97 CR 102(SJ), 1998 WL 57079 at *3 (E.D.N.Y. Feb.5, 1998) (applying § 3237(a) to § 1959 case, suggesting that fact that racketeering enterprise operated in Eastern District was sufficient to create venue there); United States v. Mapp, No. 95 CR 1162(FB)(S-1), 1996 WL 506933 at *13 (E.D.N.Y. Sept. 3, 1996), ajfd, 170 F.3d 328 (2d Cir.1999) (finding that activities of the racketeering enterprise occurred in the Eastern District, and therefore venue for prosecution under § 1959(a)(1) proper in that district).
The racketeering element of § 1959 crimes stands in stark contrast to the “after the fact” offense at issue in Cabrales, 524 U.S. at 8, 118 S.Ct. 1772. The statute proscribes conduct that occurs as an inextricable part of the racketeering enterprise, and an effort by defendant to “maintain or increase” his authority or position in a racketeering organization. The statute does not proscribe conduct that occurs “after the fact” of another offense committed and completed by others. Like the co-conspiring defendants in Hyde — that Cab-rales contrasted with money-laundering conducted by a lone criminal actor — Saave-dra and Rodriguez were tried under § 1959 because their criminal acts were carried out as part of a group mission by Latin King members and as part of its racketeering activities that § 1959, and RICO laws, aim to dismantle. By characterizing the racketeering element of § 1959 as the “mere existence” of a racketeering enterprise, the dissent argues that it cannot constitute an “essential conduct element” creating venue. Yet, the criminal conduct in this case falls under § 1959 because the assault was attempted in fur*92therance or in aid of a racketeering enterprise. Saavedra and Rodriguez were not charged under § 1959 because they committed a “simple attempted assault” and just happened to be members of the Latin Kings, as the dissent argues. They were charged under § 1959 because that “simple attempted assault” was planned in furtherance of their positions within the Latin Kings. Section 1959 does not proscribe being a member of the Latin Kings; it proscribes criminal conduct committed in furtherance of that position. If the planned assault were unrelated to their membership, the dissent would be correct — the “mere existence” of the racketeering enterprise would not be an essential element of their crime. If that were the case however, defendants would not have been convicted under § 1959, a federal criminal statute. They would have been found guilty of a “simple attempted assault.”
Significantly, the crucial distinction between Rodriguez-Moreno and Cóbrales was not between an “essential conduct element” and an “essential element.” Those cases rejected a simple “verb test” and instead drew a distinction between an “essential element” and a “circumstantial element.” The dissent resurrects this verb test, reverting to the dictionary to determine where venue lies in this case, and relying on Justice Scalia’s dissenting opinion Rodriguez-Moreno. The racketeering element in this case is not a mere “circumstance” of the § 1959 offense — it is an essential element of that crime. Section 1959 applies to defendants’ conduct because the assault was attempted in furtherance of their position within that racketeering enterprise. That makes the racketeering element essential to the conduct the statute criminalizes.
As a consequence, defendants’ trial was properly venued in the Southern District of New York because the racketeering element of their § 1959 violations serves as a continuing thread between Manhattan, the epicenter of the Latin Kings’ racketeering operations, and Brooklyn, the site where the conspiracy in this case was formed and the assault against Sierra was planned to take place.
Ill Substantial Contacts Test
Although we have determined that Congress created a “continuing offense” through the enactment of § 1959, our inquiry does not end there. In a recent decision we indicated that when Congress defines the “the locality of a crime [to] extend over the whole area through which force propelled by an offender operates,” a narrow interpretation of its venue provision is appropriate. Brennan, 183 F.3d at 146 (quoting Johnson, 323 U.S. at 275, 65 S.Ct. 249). Notwithstanding Congress’ power to define continuing offenses having the potential for multiple venues, the Supreme Court has repeatedly recognized that a cautious interpretive approach is “more consonant with the considerations of historic experience and policy which underlie [the venue] safeguards in the Constitution.” Johnson, 323 U.S. at 275, 65 S.Ct. 249; see Travis v. United States, 364 U.S. 631, 634, 81 S.Ct. 358, 5 L.Ed.2d 340 (1961) (“[V]enue provisions in Acts of Congress should not be so freely construed as to give the Government the choice of a ‘tribunal favorable’ to it.”); United States v. Cores, 356 U.S. 405, 407, 78 S.Ct. 875, 2 L.Ed.2d 873 (1958) (“The provision for trial in the vicinity of the crime is a safeguard against the unfairness and hardship involved when an accused is prosecuted in a remote place. Provided its language permits, the Act in question should be given that construction which will respect such considerations.”).
The outer limits on how broadly Congress may define a continuing offense and thereby create multiple venues is unclear. In addition, although “the venue requirement is principally a protection for the defendant,” Cabrales, 524 U.S. at 9, 118 S.Ct. 1772, other policy considerations are relevant to the proper venue in particular cases. To determine whether the ap*93plication of a venue provision in a given prosecution comports with constitutional safeguards, a court should ask whether the criminal acts in question bear “substantial contacts” with any given venue. United States v. Reed, 773 F.2d 477, 481 (2d Cir.1985). The substantial contacts rule offers guidance on how to determine whether the location of venue is constitutional, especially in those cases where the defendant’s acts did not take place within the district selected as the venue for trial. While it does not represent a formal constitutional test, Reed is helpful in determining whether a chosen venue is unfair or prejudicial to a defendant. This test takes into account four main factors: (1) the site of the crime, (2) its elements and nature, (3) the place where the effect of the criminal conduct occurs, and (4) suitability of the venue chosen for accurate factfinding. See id. at 481. Both defendants declare that attenuated contacts between their criminal activities in Brooklyn (Eastern District) and the Latin Kings’ Universal Meetings and its other racketeering activities that took place in Manhattan (Southern District) renders venue in the latter district unconstitutional.
Evaluated against the four Reed factors, it is clear that in this prosecution substantial contacts exist that make venue in the Southern District proper. Although the formation of the conspiracy and the attempt to assault Sierra took place entirely in Brooklyn, the “elements and nature” of this crime create a nexus between Manhattan in the Southern District and the defendants’ activities in the Eastern District. The prosecution, as the district court noted, presented proof that the monthly meetings of the Latin Kings were held in Manhattan. At those meetings all members gathered for the purpose of conducting the group’s business and collecting dues. In fact, a Universal Meeting was scheduled the same day the Latin Kings planned to assault Sierra.
The locus of the criminal conduct and where its effect occurs also bear a substantial relation to the Southern District, because the racketeering enterprise in which defendants sought to maintain and enhance their positions is primarily located in Manhattan. And with respect to the last factor, the Southern District is highly suitable for accurate factfinding, and has been the site of concerted law enforcement efforts to disable the Latin Kings’ racketeering activities.
Though defense counsel (and the dissenting opinion), claim that the trial record is utterly devoid of evidence indicating that the Latin Kings were “headquartered” in Manhattan, the trial court judge specifically referred to evidence that “the Latin Kings held monthly Universal Meetings in Manhattan, where the entire membership of the Latin Kings convened to conduct various business, including the collection of dues,” and to testimony showing that “a Universal Meeting was scheduled for the same day that defendants planned their assault on King Little.” Participation in the monthly meetings was mandatory for every Latin Kings member and were attended by members not only from New York, but also from Connecticut, New Jersey, and Pennsylvania.
Based on this proof, the district court found that “the jury could properly conclude that the Latin Kings, a racketeering enterprise, operated in the Southern District of New York at the time of the conspiracy and attempt to assault.” The centrality of these meetings to the operation of the Latin Kings, and their overall significance to the organization is abundantly clear in the record. We find no suggestion of clear error required to reverse the district court’s factual findings. See Fed.R.Civ.P. 52(a).
The Reed factors also explain why our decision in this case does not open the floodgates for § 1959 prosecutions in each district where other members of the same racketeering enterprise might have conducted criminal activities on separate occasions. For example, if other members of the Latin Kings conducted racketeering *94activities in Idaho several months prior to the criminal activities charged in this case, venue would not lie in the District of Idaho. Although the racketeering enterprise might have conducted some operations in Idaho as a formal matter, the “elements and nature of the crime” under § 1959 would not create “substantial contacts” to that district because the “essential” quality of the racketeering element in § 1959 derives from the inextricability of the defendants’ acts and their position in the racketeering enterprise.
As a consequence, venue in the district where that enterprise is principally based is appropriate within Congress’ definition of an ongoing, continuing offense. Wholly separate activities in a district where the racketeering enterprise does not regularly operate are much more akin to “anterior criminal conduct” begun and completed by others that the Supreme Court rejected as a basis for venue in Cóbrales. While the “locus and effect of the criminal conduct” in the Southern District of New York is strong, the repercussions of the defendants’ criminal acts in Brooklyn would not normally be felt in a district where the racketeering enterprise had only minimal contact. The principal location of a racketeering enterprise is also an appropriate site for accurate factfinding, whereas venue in a district that bears only a slight relationship to the racketeering enterprise as a whole is unlikely to further this policy.
Finally, venue in the district where a racketeering enterprise is centrally located aligns this case with well-established precedent recognizing that conspirators can be tried in a district where their co-conspirators acted, since the existence of a conspiracy serves as a thread tying conspirators together in the offense. See, e.g., Hyde, 225 U.S. at 362-63, 32 S.Ct. 793; United States v. Naranjo, 14 F.3d 145, 147 (2d Cir.1994); United States v. Ramirez-Amaya, 812 F.2d 813, 816 (2d Cir.1987). Fairness to the defendant does not present an obstacle to venue in these cases because to be found guilty of conspiracy, a conspirator must choose to be a member of a conspiracy. Similarly, defendants in the case at hand chose to belong to the Latin Kings, a racketeering organization located in the Southern District of New York. If however, a § 1959 prosecution were ven-ued in a district where the racketeering enterprise did not principally operate, the analogy to the conspiracy line of cases would be much less persuasive.
Fairness to the defendant which forms the cornerstone of constitutional safeguards on venue may be undercut where trial is directed in an unrelated district since defendants are unlikely to be aware of the other members’ criminal activities in those districts where the enterprise does not normally operate. In the case at hand, neither Saavedra nor Rodriguez contend that being tried in the Southern District imposed an additional hardship on them, prejudiced them, or undermined the fairness of their trial. Consequently, treating the § 1959 offenses, with which defendants are charged, as “continuing” based on the racketeering element of the statute does not violate constitutional safeguards respecting venue which in this case is properly laid in the Southern District of New York.
CONCLUSION
Accordingly, the judgments of conviction are affirmed.